DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-8 are allowed.
	Siomina et al. (US 20140128057) teaches a systems and methods are disclosed herein for controlling reporting and/or logging of data by a wireless device in a cellular communications network under one or more constraints. In one embodiment, a node in the cellular communications network makes a determination as to whether at least one of logged data logged by a wireless device in a log, data associated with the logged data, data to be logged by the wireless device, and data associated with the data to be logged by the wireless device satisfies one or more constraints. The node then controls at least one of reporting of the log by the wireless device and logging of data in the log by the wireless device in response to the determination.
Ren et al. (US 20120329402) teaches a method for controlling Drive Test (DT) logged measurement, a DT system and User Equipment (UE). The method comprises the steps of: sending a logged measurement duration time to a UE by a network side or setting the logged measurement duration time by the UE itself; recording and reserving, by the UE, a measurement result obtained by DT; deleting the measurement result by the UE when the logged measurement duration time expires or the measurement result is reported during the logged measurement duration time.
Futaki Hisashi (WO 2011/083800 A1) teaches a method involves sending the OTDOA assistance information to a mobile station (MS). The OTDOA assistance information is provided with positioning reference signal (PRS) assistance information including antenna switching 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “receiving, by a receiver, first information, second information and third information from a base station, the first information indicating a value of a first timer, the second information indicating a value of a second timer, the third information indicating a condition for starting a measurement; performing a logging of measurement results, with a controller, when the condition for starting the measurement is met, at time intervals based on the first information until the second timer is expired; and transmitting, by a transmitter, a report of the logged measurement results to the base station when a condition related to a PLMN (Public Land Mobile Network) is met.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641